Case: 15-50642        Document: 00513348979        Page: 1   Date Filed: 01/20/2016




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                     No. 15-50642                        United States Court of Appeals
                                   Summary Calendar                               Fifth Circuit

                                                                                FILED
                                                                         January 20, 2016
TATE RYAN GRESHAM,                                                         Lyle W. Cayce
                                                                                Clerk
                 Plaintiff - Appellant

v.

VINCENT FISCHER; HOWARD E. WILLIAMS,

                 Defendants - Appellees




                     Appeal from the United States District Court
                          For the Western District of Texas
                               USDC No. 1:14-CV-739


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.*
PER CURIAM:**
       The judgment of the district court is affirmed for the reasons given by
the judge. With the clear posture of what Officer Fischer saw on this occasion,
his behavior was objectively reasonable. This is the qualified immunity officers
are given by the law. With the benefit of possible view today of this affair, and



       *   Judge Haynes concurs in the judgment only.
       **Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50642    Document: 00513348979     Page: 2   Date Filed: 01/20/2016



                                 No. 15-50642
with more thought by the law enforcement officials, a different conduct in some
respect could be called for.   Nonetheless, today we must say that Officer
Fischer’s conduct was objectively reasonable. It means that injured parties
cannot argue and litigate about what happened or how they saw the same
event.
      When officers come upon a disturbance as did this officer after 1 a.m. at
Aspen Heights Apartments, it is their duty to get the attention of the people
then and determine what must be done to obtain peace and legal obedience. It
is the right and duty for the officer to take control, to direct the movement or
speech of those present as required to reach that peace and legal conduct.
      Counsel and the Plaintiff here need to understand this. Judge Yeakel
pointed out this law, as he did to explain why no claim can be made against
the City of San Marcos or Chief of Police without evidence of any policy that
was the moving force behind any constitutional violation.
      AFFIRMED.




                                       2